       ,,JI                                                                                                                                                   !---1
  /                                                                                                                                                           \ ·'(
r.    AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Page I ofl



                                                 UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                                 V.                                  (For Offenses Committed On or After November 1, 1987)


                           Valerio Aispuro-Calderon                                  Case Number: 3:20-mj-20535

                                                                                     Chandra Leilrh Peterson
                                                                                     Defendant's Attorney


      REGISTRATION NO. 9489 0298
                                                                                                                     Fll,ECl
      THE DEFENDANT:                                                                                                   MAR O9 2020
       iZI pleaded guilty to count(s) 1 of Complaint                                                '



                                                                                         CLERK US DISfRICT COURT
       D was found guilty to count( s)                                              SOUTHERr, DISTRICT OF CALIFORNIA
         after a plea of not guilty.                                                 BY                       Ul:::.r'U I                                 ~



         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
      Title & Section                           Nature of Offense                                                      Count Number(s)
      8:1325                                    ILLEGAL ENTRY (Misdemeanor)                                            1

       •      The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       D Count(s)
                        - - - - - - - ~ - - - - - - - - - - dismissed on the motion of the United States.
                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:
                                    '.     i

                                         c;J    TIME SERVED                    •    _ _ _ _ _ _ _ _ _ _ days

       l2l:l Assessment: $10 WAIVED iZI Fine: WAIVED
       iZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the defendant's possession at the time of arrest upon their deportation or removal.
       D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                   Monday, March 9, 2020
                                                                                   Date oflmposition of Sentence


      Received     ---"-'-~i-
                    DUSM
                                   ··.
                            1 ------
                                           \.                                      1id!tdct1it:OCK
                                                                                   UNITED STATES MAGISTRATE JUDGE



      Clerk's Office Copy                                                                                                       3 :20-mj-20535
